        Case: 3:19-cv-00723-jdp Document #: 31 Filed: 06/01/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN OMAR HARPER,

                              Plaintiff,
         v.

 WARDEN G. BOUGHTON, MR. BUSSIE,
 GEORGE G. REICHERT, BUCHANAN,
                                                                 OPINION and ORDER
 LUCAS WEBER, CAPT. BOODRY, L.T. GERRY,
 L.T. OLSON, SGT. SCHNEIDER, SGT. THOME-
                                                                      19-cv-723-jdp
 HOUGH, C.O. WOODRUFF, C.O. BARRY,
 C.O ANDERSON, C.O. WILLIAMS,
 C.O. WINWOOD, SGT. LLOYD, SGT. NGUYEN,
 C.O. BORTZ, and JOHN DOES CORRECTIONAL
 OFFICERS,

                              Defendants.


       Pro se plaintiff and prisoner Kevin Omar Harper is proceeding on claims that prison

staff at Columbia Correctional Institution disregarded his serious asthma condition, failed to

provide him medical treatment for his asthma, and used excessive force against him. Before the

court is Harper’s motion for leave to amend his complaint, Dkt. 28, and his motion for

injunctive relief, Dkt. 29.

       Harper seeks to amend his complaint to add an Eighth Amendment claim against

Warden Sue Novak. He alleges that Novak enforced a policy that prohibited security staff from

providing him with asthma medication or medical assistance. Harper’s allegations against

Novak are similar to those he made against the other supervisory defendants in this case: Unit

Manager Bussie, Warden Gary Boughton, Security Director Lucus Weber, and Health Services

Manager Buchanan. As explained in the screening order, Dkt. 13 at 4, Harper’s allegations that

these officials enforced policies that prohibited inmates from having nebulizers or inhalers in
        Case: 3:19-cv-00723-jdp Document #: 31 Filed: 06/01/20 Page 2 of 3



their cells in the segregation unit, despite knowing that prisoners such as Harper would be

harmed by such policies, are sufficient to state an Eighth Amendment claim. Therefore, I will

grant him leave to amend his complaint to add a similar claim against Novak.

       Harper also seeks to add state law claims. He says that he wants to add claims for

negligence, breach of duty, medical malpractice, and intentional infliction of emotional distress.

I will grant Harper’s request to add a medical malpractice claim against defendant Nurse

Reichert. To state a claim for medical malpractice under Wisconsin law, a plaintiff must allege

that the medical provider breached his or her duty of care and that the plaintiff suffered injury

as a result. Paul v. Skemp, 2001 WI 42, ¶ 17, 242 Wis. 2d 507, 520, 625 N.W.2d 860, 865.

Harper’s allegations that Reichert failed to provide adequate treatment for Harper’s asthma

attack and head injury are sufficient to state a claim under this standard.

       But I will deny Harper’s request to add additional state law claims, because Harper does

not say that he has complied with Wis. Stat. § 893.82. That statute requires plaintiffs to file a

notice of claim with the Wisconsin attorney general before bringing state-law claims other than

medical-malpractice claims against state employees. The notice must comply with specific

requirements set forth in § 893.82. If Harper filed a proper notice of claim, he should notify

the court and I will consider his additional state law claims.

       Harper also has filed a motion asking that the court order that he be released in light of

the Covid-19 pandemic. Dkt. 29. He alleges that Wisconsin Secure Program Facility, where he

is incarcerated currently, has not enacted adequate safety measures to prevent the spread of

Covid-19, and that he has underlying health conditions that would make contracting the virus

particularly dangerous for him. I will deny Harper’s motion for two reasons. First, Harper’s

concerns about whether his conditions of confinement at WSPF will protect him from


                                                2
        Case: 3:19-cv-00723-jdp Document #: 31 Filed: 06/01/20 Page 3 of 3



contracting Covid-19 are not related to the claims in this lawsuit. This lawsuit concerns

treatment for Harper’s asthma at Columbia Correctional Institution. If Harper thinks that his

current conditions of confinement violate the constitution, he must file a new lawsuit

challenging those conditions. Second, even if Harper proved that the current conditions at

WSPF are unconstitutional, this court would not order that Harper be released. In this circuit,

release is not an available remedy for an Eighth Amendment violation. See Glaus v. Anderson,

408 F.3d 382, 387 (7th Cir. 2005) (“If an inmate established that his medical treatment

amounts to cruel and unusual punishment, the appropriate remedy would be to call for proper

treatment, or to award him damages; release from custody is not an option.”).



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Kevin Omar Harper’s motion to amend his complaint, Dkt. 28, is
          GRANTED IN PART and DENIED IN PART. Harper is GRANTED leave to
          proceed on an Eighth Amendment claim against Sue Novak and a medical
          malpractice claim against George Reichert, as set forth above. Harper is DENIED
          leave to proceed on any additional state law claims.

       2. Harper’s motion for immediate release, Dkt. 29, is DENIED.




          Entered June 1, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              3
